Citation Nr: 0844848	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-12 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic cystitis.

2.  Entitlement to service connection for a disability of the 
low back, to include degenerative joint disease of the lumbar 
spine and mechanical back pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from September 1970 to April 1972 and with the United States 
Navy from June 1974 to March 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

A video conference hearing was held in August 2008, before 
the undersigned Acting Veterans Law Judge who was designated 
by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of that hearing is 
on file.


FINDINGS OF FACT

1.  The record does not contain a current diagnosis of 
cystitis.  

2.  The evidence does not show that any of the currently 
diagnosed low back disorders (other than scoliosis - which 
was adjudicated as a separate claim) had their origins in 
service (to include presumptively) or are etiologically 
related to the veteran's honorable active service or any 
incident therein.




CONCLUSIONS OF LAW

1.  Chronic cystitis was not incurred or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

2.  A low back disorder, to include degenerative joint 
disease of the lumbar spine and mechanical back pain, was not 
incurred or aggravated during military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  For claims pending before VA on or after 
May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate 
requirement (4), to the effect that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

The VCAA duty to notify was satisfied by way of a letter sent 
to the veteran in June 2004 that fully addressed the notice 
elements and was sent prior to the initial AOJ decision in 
this matter issued in April 2005.  The letter informed the 
veteran of what evidence was required to substantiate the 
service connection claims now on appeal and of the 
appellant's and VA's respective duties for obtaining 
evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the veteran was 
not provided notice of the type of evidence necessary to 
establish effective dates for the claimed disabilities on 
appeal.  However, inasmuch as the service connection claims 
being adjudicated on the merits herein are being denied, such 
matters are moot and the Board finds no prejudice to the 
veteran in proceeding with the present decision.  

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here the 
file contains the veteran's STRs, and post-service VA medical 
records.  In July 2008, the veteran provided additional 
information for the file which was accompanied by a waiver.  

The Board finds that a remand is not required in this case to 
request a VA examination and/or nexus opinion as to the 
claims.  Regarding the claim for cystitis, there is no 
current diagnosis on file for pertaining to this condition.  
Regarding the claims for a low back disorder, the file 
contains sufficient evidence regarding current diagnoses and 
treatment, without any suggestion of an etiological 
relationship to service.  

The Board finds that as to the claims being decided herein on 
appeal, all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

The veteran filed service connection claims for chronic 
cystitis and a low back disorder in June 2004.   

The veteran served with the United States Army from September 
1970 to April 1972.  He later served a second period of duty 
with the United States Navy from June 1974 to March 1979.  
The period from June 25, 1974, to April 24, 1977, was 
characterized as an honorable discharge, the period extending 
from April 25, 1977 to March 5, 1979, resulted in a 
separation characterized as a discharge under other than 
honorable conditions.  

The service treatment records (STRs) for the veteran's first 
period of service include a September 1970 enlistment 
examination report which reflects that clinical evaluation of 
the genito-urinary (G-U) system and spine was normal.  In 
June 1971, the veteran complained of low back pain; no 
diagnosis was made.  In October 1971, the veteran was seen 
for complaints of suprapubic tenderness and occasional 
dysuria, diagnosed as "chronic cystitis."  The March 1972 
separation examination report revealed that evaluation of the 
G-U system and spine was normal.  An April 1972 examination 
report also showed that evaluation of the G-U system and 
spine was normal; at that time, the examiner noted that the 
veteran had been treated for a urinary tract infection (UTI) 
in December 1971. 

STRs from the veteran's second period of service include an 
examination report dated in August 1974 showing that clinical 
evaluation of the G-U system and spine was normal.  The 
veteran was treated for a UTI in November 1974.  In December 
1975, the veteran was seen with complaints of low back pain.  
Physical examination revealed no abnormalities of pertinent 
findings and the assessments included possible muscle strain 
and malingering.  In April 1977, the veteran was treated for 
a G-U condition assessed as resembling gonorrhea.  In 
December 1978, the veteran was seen with complaints of low 
back pain.  X-ray films revealed mild scoliosis of the 
thoracic-lumbar spine.  Entries dated in early 1979 document 
complaints of low back pain and an assessment of mechanical 
low back pain was made in January 1979.  The February 1979 
discharge examination revealed that the clinical evaluation 
of the G-U system and spine was normal.

The STRs also include periodic examination reports for the 
veteran's National Guard service dated in 1991, 1994, 1996 
and 1998 all of which reflect that the clinical evaluation of 
the G-U system and spine was normal.

VA records reflect that the veteran was hospitalized in June 
1982 for treatment of chest pain, probably musculo-skeletal 
in origin.  The veteran presented with complaints of chest 
and back pain.  Physical examination was completely within 
normal limits and no disorder of the back was identified or 
diagnosed.

VA records reflect that the veteran was hospitalized for 
treatment of low back pain in November 1993.  X-ray films 
were normal and an impression of mechanical low backache was 
made.  A VA medical record dated in February 1994 reflects 
that the veteran complained of burning on urination and 
penile discharge, assessed as Chlamydia.  An October 2000 
record reflects that the veteran complained of a 10-year 
history of low back pain.  Examination revealed mild lumbar 
tenderness and normal range of motion.  An impression of low 
back pain was made.   

Upon VA examination conducted in September 2001, the 
diagnoses included chronic low back pain.  X-ray films 
revealed evidence of mild mid and lower thoracic scoliosis. 

VA records dated from 2003 to 2006 document complaints of 
back pain and contain no documentation of complaints, 
treatment or a diagnosis of cystitis.   

VA medical records include an entry dated in February 2007 at 
which time the veteran complained of radicular back pain, 
reportedly present since 1979.  X-ray films revealed diffuse 
degenerative disc disease (DDD).  

The veteran presented testimony at a Board hearing held in 
October 2008.  The veteran indicated that he had been treated 
for cystitis in service and stated that symptoms had 
continued since this time and had been described by doctors 
as prostatitis.  The veteran indicated that he experienced 
chronic back problems in service which he believed were 
related to his post-service back problems.  

Following the hearing, the veteran submitted a September 2008 
private MRI report of the lumbar spine.  The report indicated 
that the following conditions were shown: rotary scoliosis; 
mild central canal stenosis at L4-5; foraminal stenosis at 
L5-S1; mild multi-level DDD and spondylosis.  This evidence 
was accompanied by a waiver. 

Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for certain conditions including 
arthritis, may also be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Service Connection

Initially, the Board points out that VA benefits are not 
payable unless the period of service upon which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 C.F.R. § 3.12(a).  Here, in a 
decision issued in October 1982, the RO determined the 
veteran's character of service for the period of service from 
April 25, 1977, to March 5, 1979, was a bar to all VA 
compensation benefits.  His periods of service from September 
1970 to April 1972 and from June 25, 1974 to April 24, 1977, 
were found to be honorable.  This unappealed determination is 
binding on the Board.

A.  Chronic Cystitis 

The veteran states that he was treated for cystitis in 1971 
and 1972 and maintains that these symptoms have continued, 
but that the condition is currently identified as 
prostatitis.    

With respect to the condition claimed as chronic cystitis, 
for which the veteran seeks service connection, the evidence 
on file does not contain a current clinical diagnosis of the 
aforementioned condition or a diagnosis of any condition 
primarily manifested by cystitis.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the service 
connection claim was filed in June 2004.  No diagnosis or 
clinical evidence of cystitis or even prostatitis was of 
record at that time, (resolved or unresolved) nor has such 
been presented at any time subsequently since the claim has 
been pending.  In fact, no clinical evidence or diagnoses of 
either of these conditions has been shown at any time since 
the veteran's discharge from service.  

In summary, the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a current disability.  
Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Thus, because the evidence on file is 
entirely negative for a current diagnosis or clinical 
evidence of chronic cystitis; service connection for this 
claimed condition is not warranted and the claim is denied. 

	B.  Low Back Disability

The veteran maintains that a currently claimed low back 
disorder, to specifically include degenerative joint disease 
of the lumbar spine and mechanical back pain, is 
etiologically back problems treated in service in 1971.  The 
Board notes that the veteran filed a separate service 
connection claim for scoliosis which was denied in April 2005 
rating action which was not appealed.  Accordingly, scoliosis 
will not be considered in conjunction with the adjudication 
of this claim.  

The file contains medical evidence of currently manifested 
low back disorders diagnosed in 2008 to include: rotary 
scoliosis; mild central canal stenosis at L4-5; foraminal 
stenosis at L5-S1; mild multi-level DDD and spondylosis.  As 
several currently diagnosed low back disorders are shown, the 
remaining question is whether or not any currently manifested 
low back disorder was incurred in or aggravated by the 
veteran's active military service, presumptively or 
otherwise.

The pertinent STRs dated during the veteran's periods of 
honorable active service contain an entry dated in June 1971, 
showing that the veteran complained of low back pain and that 
no diagnosis was made; and a second entry dated in December 
1975, at which time the veteran was seen with complaints of 
low back pain and a physical examination revealed no 
abnormalities.  Assessments made in December 1975 consisted 
of possible muscle strain and malingering.  Separation 
examinations dated in both 1972 and 1979 revealed that 
clinical evaluation of the spine was normal.  The file 
contains no evidence that arthritis was diagnosed during the 
veteran's first post-service year and accordingly, service 
connection on a presumptive basis is not warranted.

After service, it was not until 1982 that the veteran was 
initially seen for complaints of back pain and at that time, 
no clinical disorder was diagnosed.  It was not until 1993 
that a low back disorder was diagnosed, at that time 
identified as mechanical backache.  As summarized herein, the 
veteran has been treated for various low back conditions 
since that time.  

In this case, the record fails to include any evidence in 
this case which establishes or even suggests that an 
etiological relationship exists between any currently 
diagnosed low back disorder and the veteran's periods of 
honorable active service.  A requirement for a showing of 
such a relationship has been repeatedly reaffirmed by the 
Court of Appeals for the Federal Circuit, which has held that 
a veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability claimed.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board acknowledges the veteran's statements to the effect 
that his back problems began in 1971 and chronically 
continued thereafter.  In this regard, the Board observes 
that the STRs dated during the veteran's periods of honorable 
service only, contain no indication that the veteran had 
anything but two complaints of acute and transitory back pain 
in 1971 and 1975 with no corresponding diagnosis or evidence 
of clinical/physical disability at either time, and no 
evidence of recurrence.  Essentially, there is no showing of 
chronicity and continuity of low back symptomatology in this 
case.  After the veteran's discharge from service in 1979, it 
was not until 1993 that any post-service clinical 
manifestations of back symptomatology were first shown in the 
medical records and ultimately these post-service 
manifestations were in no way linked to the veteran's active 
duty service.  A prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  In this case, there is no 
evidence or continuity/chronicity of low back symptomatology 
since service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a low back disorder.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for chronic cystitis is 
denied. 

Entitlement to service connection for a disability of the low 
back, to include degenerative joint disease of the lumbar 
spine and mechanical back pain, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


